Exhibit 10.1

         
NUANCE COMMUNICATIONS, INC.
  ONE WAYSIDE ROAD   781 565 5000
 
  BURLINGTON, MA 01803   NUANCE.COM

(Nuance logo) [b83534b8353400.gif]
September 9, 2010
Bruce Bowden
179 Bayberry Road
New Canaan, CT. 06840
Dear Bruce:
Congratulations! It is with great pleasure that I confirm our employment offer,
in the position of Senior Vice President, Corporate Strategy & Development,
initially reporting to Paul Ricci, Chairman & CEO of Nuance Communications, Inc.
This position will be based in Burlington, Massachusetts. The anticipated start
date for your new position is on or about October 15, 2010.
Your starting annual base salary will be $350,000.00 paid on a bi-weekly basis.
In addition to your base salary, you will be eligible for an annual bonus
opportunity of 60% of your base salary. For FY11 you will be guaranteed a
minimum of 75% of your bonus opportunity and for cash flow convenience you will
receive a 25% quarterly cash advancement of this guarantee.
Once you have accepted our offer, I will recommend that the Nuance
Communications Compensation Committee grant you two restricted stock grants. The
first will be a time-based vesting restricted stock award of 60,000 shares with
a three year vesting schedule, 1/3 each year from the anniversary of the grant
date, provided that you remain a Nuance employee. The second, a
performance-based award will consist of 60,000 shares, which will vest in 1/3
increments, if ever, upon the achievement of certain Board approved financial
targets at the end of fiscal years 2011, 2012 & 2013. If achievement is not met
or you terminate employment before date of determination of achievement, you
will not vest in the installment for the applicable measurement period and that
portion of the award will lapse. The equity grants will be made on the first
grant cycle, which is the 15th of every month, following your hire date.
As part of the acceptance of this offer you agree to relocate your primary
residence to the Massachusetts area within 6 months of your start date in order
to be permanently “Burlington based”. To also aid you in your relocation you
will receive an equity grant and a cash allowance. The first will be a
time-based vesting restricted stock award of 15,000 shares which will vest
within 90 days of your start date, and which are intended to offset costs
associated with your move. The second is that you will receive a $7,500 gross
monthly housing and transportation allowance for the first six months of
employment. If you choose not to relocate within the agreed period or
voluntarily terminate employment within one year of date of hire, you will agree
to reimburse the Company for the above equity grant and cash allowance
associated with the intention of relocation.

Page 1 of 3



--------------------------------------------------------------------------------



 



Should your employment with the company be terminated involuntarily by the
Company for any reason other than cause, death or disability, you will be
eligible to receive six months base salary & COBRA coverage if you execute the
Company’s specified severance agreement (including, among other things, a full
release of claims and non-competition agreement). If there is a change of
control transaction and your employment is terminated within twelve months
following the change of control transaction by the Company for a reason other
than cause, death or disability, and you execute a severance agreement specified
by the Company (including, among other things, a full release of claims and
non-competition agreement), you will be eligible to receive twelve months base
salary & COBRA coverage plus immediate acceleration of any unvested stock
options or restricted stock grants, excluding restricted stock grants issued as
performance-based grants. In the event that the executive severance policy is
updated to provide more favorable severance terms you will receive the greater
of the terms in place at time of termination or the terms as outlined above.
For purposes of this Agreement, “cause” shall consist of: i. Employee’s act of
dishonesty or fraud; ii. Employee’s breach of the fiduciary duty or duty of
loyalty owed to the Company, or breach of the duty to protect the Company’s
confidential and propriety information; iii. Employee’s conviction of a felony
or a crime involving fraud, embezzlement, dishonesty, misappropriation of funds
or any other act of moral turpitude; iv. Employee’s gross negligence or
misconduct in the performance of his/her duties; v. Employee’s breach of this
Agreement or written policies of the Company; vi. Employee’s engagement in
conduct or activities that result or will potentially result in negative
publicity or public disrespect, contempt or ridicule of the Company or are
detrimental to the business or reputation of Company; vii. Employee’s failure to
abide by the lawful directives of the Company; viii. Employee’s continued,
substantial failure to perform the duties of his/her position; ix. Employee’s
death or absence from work due to disability for a period in excess of one
hundred twenty (120) days in any twelve month period, to the extent consistent
with the applicable requirements of federal and state disability law; or x: your
decision not to relocate to the Massachusetts area within 12 months from date of
hire if such decision is not consensual between you and Nuance;
As a full-time employee, you will be eligible for our comprehensive benefits
package which goes into effect as of your date of hire. The enclosed material
outlines all of our benefits to which you are entitled as a Nuance
Communications employee. In addition to the standard employee benefits you will
be entitled to a $5,000 tax & financial planning reimbursement allowance, an
individual term life insurance policy valued at $500,000 assuming medical
clearance and enhanced executive disability coverage which currently provides
for a benefit of up to 60% of eligible earnings, capped at $18,000 per month,
which will be tax free upon qualification.
Your employment with Nuance Communications will be “at will”, meaning that
either you or Nuance Communications will be entitled to terminate your
employment at any time and for any reason, with or without cause.

Page 2 of 3



--------------------------------------------------------------------------------



 



Any representations which may have been made to you are superseded by this
offer. This is the full and complete agreement between you and Nuance
Communications. Although your job duties, title, compensation and benefits, as
well as Nuance Communications’ personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
Nuance Communications.
This offer is contingent upon your satisfying the conditions of hire, including
providing proof of your eligibility to work in the United States and successful
completion of a background check. An Employment Eligibility Verification form is
attached to this letter. Please read it carefully and call me if you have any
questions. Also, like all Nuance Communications employees, you will be required,
as a condition to your employment, to sign Nuance Communications’ standard
Non-Compete, Proprietary Information, & Conflict of Interest Agreement, a copy
of which is attached hereto.
We, at Nuance Communications, are proud of our reputation and we feel confident
that you will be a positive addition to the Senior Management Team, while the
position will afford you the opportunity to grow your professional skill set.
Bruce, we would appreciate it if you would confirm your acceptance of our
employment offer, by signing this offer confirmation letter and returning it to
my attention as soon as possible.
If you have further questions regarding our offer, feel free to contact me at
(781) 565-5310. I look forward to our working together and you joining Nuance.
Sincerely,
(Laurence Plotkin sign) [b83534b8353401.gif]
Laurence Plotkin
Vice President, Global Employment

     
cc:
  P. Ricci
 
  Employee File

     
Enclosures/Forms:
  Employment Eligibility Verification form, Benefits Summary, Non-Compete,
Proprietary Information, & Conflict of Interest Agreement.

I ACCEPT THE OFFER OF EMPLOYMENT AS STATED ABOVE:

                 /s/ Bruce Bowden       New Hire Signature           

Page 3 of 3